          Case 3:19-cv-00530-SI           Document 26        Filed 01/04/21        Page 1 of 2




Jon H. Weiner, OSB #993944
jweiner@nw-attorneys.com
1415 Commercial Street SE
Salem, OR 97302
Tel: (503) 399-7001
Fax: (503) 399-0745
Attorney for Plaintiffs




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                           Portland Division

 CORY KREHBIEL, ROBERT GLASS,
 COETY HAILI, and GLEN                                                          Case No. 3:19-cv-530- SI
 VANDERYACHT,
                                                                  STIPULATED JUDGMENT OF
                   Plaintiffs,                                   DISMISSAL WITH PREJUDICE

              v.

 HD2, LLC, an Oregon limited liability
 company,

                   Defendants.

 ____________________________________
      Pursuant to Fed. R. Civ. P. 41(a), the parties, through their undersigned counsel, stipulate

to the dismissal of this action with prejudice, and that a judgment be entered accordingly; each

party to bear their own fees and costs.



Dated: January 4, 2021

//

//



 Page 1 of 2 – STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE
                                       JON H. WEINER, Attorney at Law
                                   1415 Commercial Street SE, Salem, OR 97302
                                      Tel. (503)399-7001 Fax (503)399-0745
         Case 3:19-cv-00530-SI   Document 26          Filed 01/04/21     Page 2 of 2




STIPULATED BY:


/s/ Jon Weiner
                                                     /s/ Alexander Trauman           .
Jon Weiner, OSB #993944
                                                    Alexander C. Trauman, OSB #075491
jweiner@nw-attorneys.com
                                                    Motschenbacher & Blattner LLP
1415 Commercial Street SE
                                                    atrauman@portlaw.com
Salem, OR 97302
                                                    117 SW Taylor Street, Suite 300
Tel: (503) 399-7001
                                                    Portland, OR 97204-3029
Fax: (503) 399-0745
                                                    Tel: 503-417-0500
Attorney for Plaintiffs
                                                    Fax: 503-417-0501
                                                    Attorneys for Defendant




Page 2 of 2 – STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE
                                JON H. WEINER, Attorney at Law
                            1415 Commercial Street SE, Salem, OR 97302
                               Tel. (503)399-7001 Fax (503)399-0745
